Exhibit 99.4 BEZEQ THE ISRAEL TELECOMMUNICATION CORP. LIMITED SEPARATE CONDENSED INTERIM FINANCIAL INFORMATION MARCH 31, 2010 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Ltd. Separate condensed interim financial information as at March 31, 2010 (unaudited) Contents Page Auditors’ Report 2 Condensed separate interim financial information as at March 31, 2010 (unaudited) Condensed interim information on financial position 3 Condensed interim information on income 5 Condensed interim information on comprehensive income 6 Condensed interim information on cash flows 7 Notes to the separate condensed interim financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax 972 25312044 Internetwww.kpmg.co.il Special auditors’ report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited, on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq” The Israel Telecommunication Corp. Limited (hereinafter– the Company), as at March 31, 2010 and for the three month period then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our above conclusion, we draw attention to the claims made against the Company of which the exposure cannot yet be assessed or calculated, as described in Note 4. Somekh Chaikin Certified Public Accountants (Isr.) May 4, 2010 2 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on financial position March 31, 2010 March 31, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 7 16 10 Trade receivables Other receivables Inventory 11 11 9 Assets held for sale 33 43 40 Total current assets Investments, including derivatives 95 Trade and other receivables 50 Property, plant and equipment * * Intangible assets Investments in investees Deferred tax assets Total non-current assets Total assets 3 Bezeq The Israel Telecommunication Corporation Ltd. March 31, 2010 March 31, 2009 December 31, 2009 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Loans from subsidiaries - - Current tax liabilities 96 12 86 Deferred income 20 23 19 Provisions (Note 4) Employee benefits Total current liabilities Debentures Bank loans Employee benefits Deferred income and others 5 14 6 Total non-current liabilities Total liabilities Capital Share capital Share premium 26 Reserves Retained earnings (deficit) ) ) Total capital Total capital and liabilities Shlomo Rodav Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: May 4, 2010 * Retrospective application by restatement, see Note 3 to the condensed consolidated interim financial information The accompanying notes are an integral part of the condensed interim financial information. 4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on income Three months ended Year ended March 31 December 31 2009* (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Revenue (Note 2) Costs and expenses Depreciation and amortization Salaries Operating and general expenses (Note 3) Other operating expenses (income), net ) ) Operating profit Finance income Finance income 52 58 Finance expenses ) ) ) Finance income, net 1 21 15 Profit after finance income, net Share in profits of investees Profit before income tax Income tax Profit after income tax Profit from deconsolidation of a subsidiary - - Profit for the period The accompanying notes are an integral part of the condensed interim financial information. 5 Bezeq The Israel Telecommunication Corporation Ltd. Condensed interim information on comprehensive income Three months ended Year ended March 31 December 31 2009* (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Profit for the year Items of other comprehensive income Actuarial losses from a defined benefit plan (1) - - ) Sundry (1
